 

 



Exhibit 10.1

 

FEIHE INTERNATIONAL, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is dated as of [●] and effective as
of [●], by and between Feihe International, Inc., a Utah corporation (the
“Company”), and [●] (“Indemnitee”). For purposes of this Agreement, the
“Company” shall be deemed to include Feihe International, Inc. and its
subsidiaries, as appropriate.

WHEREAS, the Indemnitee currently serves as a director of the Company and/or a
member of various committees of the Company’s board of directors (the “Board”),
including the Audit Committee, the Compensation Committee, the
Nominating/Corporate Governance Committee and the Special Committee;

WHEREAS, increased corporate litigation has subjected directors to litigation
risks and expenses, and the limitations on the availability of director
liability insurance have made it increasingly difficult for the Company to
attract and retain such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
shareholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee may not be willing to
continue to serve in such capacities without additional protection;

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, the Company wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will continue to serve the Company free from undue concern that he or she will
not be so indemnified; and

WHEREAS, the Company’s governing documents permit it to indemnify its directors
to the fullest extent permitted by law and permit it to make other
indemnification arrangements and agreements and this Agreement is a supplement
to and in furtherance of the governing documents of the Company and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
continue to provide services to the Company from and after the date hereof, the
Company and Indemnitee hereby agree as set forth below.

1.Certain Definitions.

(a)            “Claim” shall mean any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, whether formal or
informal, investigative or other.



 

 

(b)            References to the “Company” shall include, in addition to the
Company, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned subsidiaries) is a party which, if its separate existence
had continued, would have had power and authority to indemnify its directors,
officers, employees, agents or fiduciaries, so that if Indemnitee is or was a
director, officer, employee, agent or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

(c)             “Expenses” shall mean any and all expenses (including attorneys’
fees and all other costs, expenses and obligations) incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
action, suit, proceeding, alternative dispute resolution mechanism, hearing,
inquiry or investigation, whether formal or informal.

(d)            “Expense Advance” shall mean an advance payment of Expenses to
Indemnitee pursuant to Section 3(a).

(e)             “Indemnifiable Event” shall mean any event or occurrence related
to the fact that Indemnitee is or was a director (or a member of any committee
of the Board), officer, employee, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was serving at the request of the Company as
a director (or a member of any committee of the Board), officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity.

(f)             “Independent Directors” shall mean those members of the Board
consisting of directors who are not parties to the Claim.

(g)             “Independent Legal Counsel” shall mean an attorney or firm of
attorneys, selected in accordance with the provisions of Section 3(e) hereof,
who shall not have otherwise performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under similar
indemnity agreements).

(h)            “Other Liabilities” shall mean judgments, fines, penalties and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of any Claim
regarding any Indemnifiable Event and any federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.

(i)              References to “other enterprises” shall include employee
benefit plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

(j)              “Reviewing Party” shall mean an election made from among the
following: (i) those members of the Board who are Independent Directors even
though less than a quorum; (ii) a committee of Independent Directors designated
by a majority of the Independent Directors, even though less than a quorum; or
(iii) Independent Legal Counsel selected by the Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld).



2

 



2.Indemnification.

(a)            Indemnification of Expenses and Other Liabilities. The Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
was or is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, any Claim
by reason of (or arising in part out of) any Indemnifiable Event against
Expenses and Other Liabilities, including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses.
Indemnitee hereby agrees to repay to the Company all amounts advanced to
Indemnitee hereunder if it is ultimately determined that Indemnitee is not
entitled to indemnification hereunder. Other than in respect of Expense Advances
paid in accordance with Section 3(a) hereof, such payment of Expenses shall be
made by the Company as soon as practicable but in any event no later than
fifteen (15) business days after written demand by Indemnitee therefor is
presented to the Company.

(b)            Determination of Right to Indemnification. Unless otherwise
provided in Section 11 hereof, the Company shall indemnify Indemnitee pursuant
to Section 2(a) if Indemnitee has not failed to meet the applicable standard of
conduct for indemnification. With respect to all matters arising concerning
whether or not the Indemnitee has met the applicable standard of conduct, the
Indemnitee shall be entitled to select the Reviewing Party. The Reviewing Party
shall determine whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law and the Company and Idemnitee agree to abide by
such determination, which, if made by Independent Legal Counsel shall be made in
a written opinion.

(c)             Mandatory Payment of Expenses. Notwithstanding any other
provision of this Agreement other than Section 11 hereof, to the extent that
Indemnitee has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Claim regarding any Indemnifiable Event, Indemnitee shall be indemnified against
all Expenses incurred by Indemnitee in connection therewith.

3.Expenses; Indemnification Procedure.

(a)            Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee. The advances to be made hereunder shall be paid by the
Company to Indemnitee as soon as practicable but in any event no later than
fifteen (15) business days after written demand by Indemnitee therefor to the
Company. Indemnitee hereby agrees to repay to the Company all amounts advanced
to Indemnitee hereunder if it is ultimately determined that Indemnitee is not
entitled to indemnification hereunder. The Company’s obligation to advance
Expenses shall terminate with respect to any Claim as to which the Indemnitee
shall have entered a plea of guilty or nolo contendere, or an equivalent plea
acknowledging guilt.

(b)            Notice/Cooperation by Indemnitee. Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Claim made against Indemnitee for which indemnification will or could be sought
under this Agreement; provided however that the failure to so provide notice to
the Company shall not relieve the Company from any liability that it may have to
Indemnitee hereunder unless the Company’s ability to participate in the defense
of such claim was materially and adversely affected by such failure. Notice to
the Company shall be directed to the Chief Financial Officer of the Company at
the address shown on the signature page of this Agreement (or such other address
as the Company shall designate in writing to Indemnitee). In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s power, to the extent that
doing so is consistent with the exercise of the Indemnitee’s rights under the
federal and state Constitutions. Company shall provide Indemnitee with such
information and cooperation as Indemnitee may reasonably require, to the extent
that doing so is consistent with the Company’s obligation to cooperate with
regulatory or law enforcement agencies.



3

 

(c)             No Presumptions; Burden of Proof. For purposes of this
Agreement, the termination of any Claim by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

(d)            Notice to Insurers. If, at the time of the receipt by the Company
of a notice of a Claim pursuant to Section 3(b) hereof, the Company has
liability insurance in effect which may cover such Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies. The Company shall keep Indemnitee
reasonably informed as to the status of all relevant insurance matters.

(e)             Selection of Counsel. In the event the Company shall be
obligated hereunder to pay the Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (not to be unreasonably withheld) upon the delivery to
Indemnitee of written notice of the Company’s election so to do. After delivery
of such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s own
expense and (ii) if (A) the employment of separate counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of Indemnitee’s separate counsel shall be considered an Expense.

4.Additional Indemnification Rights; Non-exclusivity; Company Obligations
Primary.

(a)            Scope. The Company hereby agrees to indemnify the Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by the other provisions of this Agreement, the
Company’s Articles of Incorporation, the Company’s Bylaws (as now or hereafter
in effect) or by statute. In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Utah corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Utah corporation to indemnify a member of its board of
directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder except as set forth in Section 11(a) hereof.

(b)            Non-exclusivity. The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, its Bylaws (as now hereafter in effect),
any other agreement, any vote of shareholders or disinterested directors, any
applicable law, or otherwise. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity even though Indemnitee may have ceased to serve in
such capacity.

 

4

 

(c)             Company Obligations Primary. The Company hereby acknowledges
that Indemnitee may have rights to indemnification for Expenses and Other
Liabilities provided by a third party (“Other Indemnitor”). The Company agrees
with Indemnitee that the Company is the indemnitor of first resort of Indemnitee
with respect to matters for which indemnification is provided under this
Agreement and that the Company will be obligated to make all payments due to or
for the benefit of Indemnitee under this Agreement without regard to any rights
that Indemnitee may have against the Other Indemnitor. The Company hereby waives
any equitable rights to contribution or indemnification from the Other
Indemnitor in respect of any amounts paid to Indemnitee hereunder. The Company
further agrees that no payment of Expenses or Other Liabilities by the Other
Indemnitor to or for the benefit of Indemnitee shall affect the obligations of
the Company hereunder, and that the Company shall be obligated to repay the
Other Indemnitor for all amounts so paid or reimbursed to the extent that the
Company has an obligation to indemnify Indemnitee for such Expenses or Other
Liabilities hereunder.

5.Contribution.

(a)            Whether or not the indemnification provided in Section 2 hereof
is available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall, unless
indemnification would not be available as a result of Section 11 hereof, pay, in
the first instance, the entire amount of any judgment or settlement of such
action, suit or proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(b)            Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), on the
one hand, and Indemnitee, on the other hand, from the transaction from which
such action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding), on the one hand, and Indemnitee, on the other hand,
in connection with the events that resulted in such expenses, judgments, fines
or settlement amounts, as well as any other equitable considerations which the
Law may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c)             The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.



5

 

(d)            To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than the reasons set forth in Section 11 hereof, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses and Other
Liabilities, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such proceeding; and/or (ii) the
relative fault of the Company (and its directors (other than Indemnitee)
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

6.     Settlement. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof.

7.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company’s Articles of
Incorporation, Bylaw (as now or hereafter in effect) or otherwise) of the
amounts otherwise indemnifiable hereunder.

8.     Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses or Other Liabilities incurred in connection with any Claim, but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Other Liabilities to
which Indemnitee is entitled.

9.     No Imputation. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Company or the Company itself shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

10. Liability Insurance. For the duration of Indemnitee’s service as a director
or officer or other agent of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Claim by reason of any
Indemnifiable Event, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of liability
insurance providing coverage for directors and officers of the Company that are
at least substantially comparable in scope and amount to that provided by the
Company’s current policies of directors’ and officers’ liability insurance. To
the extent the Company maintains liability insurance applicable to directors,
officers, employees, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
agents or fiduciaries, if Indemnitee is not an officer or director but is a key
employee, agent or fiduciary.



6

 

11. Exceptions. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated pursuant to the terms of this Agreement:

(a)            Excluded Action or Omissions. To indemnify Indemnitee for acts,
omissions or transactions if a final decision by a court having jurisdiction in
the matter shall determine that such indemnification is prohibited by applicable
law.

(b)            Claims Initiated by Indemnitee. To indemnify Expenses or Other
Liabilities or advance Expenses to Indemnitee with respect to Claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except (i) with
respect to actions or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Company’s Articles of Incorporation or Bylaws now or hereafter in
effect relating to Claims for Indemnifiable Events, (ii) in specific cases if
the Board has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under any applicable law, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance Expense
payment or insurance recovery, as the case may be.

(c)             Lack of Good Faith. To indemnify Indemnitee for any Expenses or
Other Liabilities incurred by the Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
the Indemnitee in such proceeding was not made in good faith or was frivolous.

(d)            Claims Under Section 16(b). To indemnify Indemnitee for the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided that the Company shall
advance Expenses in connection with Indemnitee’s defense of a claim under
Section 16(b), which advances shall be repaid to the Company if it is ultimately
determined that Indemnitee is not entitled to indemnification of such Expenses.

12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

14. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company), spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect, and whether by purchase, merger, consolidation or otherwise)
to all, substantially all, or a substantial part, of the business or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request.

15. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless as a part of such action a court of competent jurisdiction
over such action determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all Expenses incurred by Indemnitee in
defense of such action (including costs and Expenses incurred with respect to
Indemnitee’s counterclaims and cross-claims made in such action), and shall be
entitled to the advancement of Expenses with respect to such action.



7

 

 16. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressed, on the date of such delivery, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

17. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Utah for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree not to commence any litigation relating thereto except
in such courts.

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

19. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Utah as
applied to contracts between Utah residents entered into and to be performed
entirely within the State of Utah.

20. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

21. Amendment and Termination. Due to the uncertain application of any statutes
of limitations that may govern any Claim, this Agreement shall be of indefinite
duration. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless it is in writing signed by both the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

22. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto. If the Company
and Indemnitee have previously entered into an indemnification agreement
providing for indemnification of Indemnitee by the Company, the parties’ entry
into this Indemnification Agreement shall be deemed to amend and restate such
Indemnification Agreement to read in its entirety as, and to be superseded by,
this Indemnification Agreement.

23. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the employ
of the Company or any of its subsidiaries or affiliated entities.



8

 



IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

  

FEIHE INTERNATIONAL, INC.     By:     Name:     Title:          

 

  AGREED TO AND ACCEPTED       INDEMNITEE:      

Name: [●]

Title: [●]

 



Signature Page to Feihe International, Inc.

Indemnification Agreement



 

 

 